Gray, C. J.
The deed of conveyance to the plaintiff recites that Helen M. Wall has been paid the consideration thereof by the grantee, and is signed and sealed by her, as well as by the holder of the legal title, and states that she “agrees to release said granted premises ” from a proportionate part of a mortgage for $3000. This is an. express covenant by her to procure a discharge of the incumbrance. The final clause of the deed, which states that she “ joins to release any equitable interest in said premises,” does not state that to be her only purpose, and cannot impair the effect of the covenant previously expressed in apt and explicit terms. Bartlett v. Bartlett, 4 Allen, 440. Perkins v. Richardson, 11 Allen, 538. The plaintiff is therefore entitled to recover, and, by the terms of the report, the case is to stand in the Superior Court for Assessment of damages.